Opinion of the Court.

The Court considered, that the intent of the act was, that Allen should enter the action at the next term after the session of the General Assembly during which the act was passed.
That an adjourned term must be considered as a separate and distinct term for the purpose of entry in all cases where entries are proper at such term. The Chief Judge observed, that he recollected a case, although the names of the parties had escaped his memory, which was decided during his practice at *326the bar, where the Court refused the entry of an appeal from a probate decree, which had been taken before the stated, and offered to be entered at the adjourned term.
The Court ordered the action to be struck from the docket.
At their October sessions, A. D. 1803, the General Assembly passed the following act
An act granting a new trial to Ebenezer Allen.
Preamble. Whereas the Legislature of this State, at their session in Burlington, A. D. one thousand eight hundred and two, passed an act granting to Ebenezer Allen a new trial ill an action tried between Stephen Pearl, plaintiff, and the said Ebenezer, defendant, before the Supreme Court of Judicature, holden by adjournment at Burlington, within and for the County of Chittenden, in the month of June, one thousand eight hundred, and it having been made to appear to this Legislature, that Ebenezer Allen hath lost the benefit of said act, in consequence of his not being able to obtain a copy of said act seasonably from the secretary’s office, on account of the absence of the secretary at the time said Allen applied for the same; in consequence whereof said cause was not tried before said Supreme Court, but was dismissed from the docket of the Court. To the end, therefore, that said Allen may now be entitled to the benefit of said act,
It is hereby enacted by the General Assembly of the State of Vermont, that, the clerk of said Supreme *327Court, within and for said County, be, and he is hereby directed to enter said action anew on the docket of said Court, at their session in January next, and that a new trial be had in the same manner as though no judgment had ever been had and rendered thereon in said Supreme Court of Judicature. Provided, that the said Ebenezer Alen shall notify the said Stephen Pearl thereof by causing a true and attested copy of this act to be delivered to the said Stephen at least twelve days previous to the sitting of said Court.
Daniel Chipman, for Allen,
Nathaniel Chipman and Samuel Hitchcock, for Pearl.
The action was entered at that term, and no further exception taken to the legislative power in passing it.
The cause went to the Jury, who returned a verdict for Pearl. Vide the report of this cause in order of time.